                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                               Case No. 16-cr-0193 (WMW/BRT)

                             Plaintiff,
                                                                 ORDER
       v.

Ronald David Johnson,

                             Defendant.


       This matter is before the Court on Defendant Ronald David Johnson’s motion to

appoint counsel and his motion for a hearing to address his motion for a new trial.

(Dkts. 242, 245.) The Court also supplements its February 25, 2019 Order denying

Johnson’s motion for a new trial. (Dkts. 219, 244.) For the reasons addressed below,

Johnson’s motions are denied.

       Johnson was convicted of wire fraud and money laundering in June 2017 and

sentenced in November 2017. Johnson appealed his convictions and sentence, and that

appeal is pending before the United States Court of Appeals for the Eighth Circuit. The

Eighth Circuit granted Johnson’s trial counsel’s motion to withdraw on April 5, 2018, and

appointed a new attorney to represent Johnson in the appeal of his convictions and sentence.

Nonetheless, Johnson continues to file pro se motions in this Court, including the pending

motion to appoint counsel.

       Johnson’s “right to appointed counsel extends to [his] first appeal of right, and no

further.” Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). Johnson is represented by
counsel in his pending direct appeal to the Eighth Circuit. Moreover, Johnson’s case in

this Court is closed and his substantive post-trial motions have been resolved. And, as

addressed in this Court’s February 25, 2019 Order, this Court lacks jurisdiction over those

aspects of this case that have been appealed.

       Johnson contends, however, that he is entitled to both a hearing and the appointment

of counsel with respect to his motion for a new trial. But “a motion for [a] new trial based

on newly discovered evidence may be decided on affidavits without a hearing.” United

States v. Dogskin, 265 F.3d 682, 687 (8th Cir. 2001). And “a post-conviction, post-appeal

Rule 33 motion [for a new trial] is considered a collateral challenge to which the Sixth

Amendment right to counsel does not attach.” United States v. Berger, 375 F.3d 1223,

1226 (11th Cir. 2004) (collecting cases); accord United States v. McElrath, No. 03-235,

2010 WL 5173603, at *2 (D. Minn. Dec. 14, 2010) (denying motions for an evidentiary

hearing and appointment of counsel with respect to defendant’s post-conviction, post-

appeal Rule 33 motions for a new trial); see also Finley, 481 U.S. at 555 (observing that

prisoners do not have a constitutional right to counsel when collaterally challenging a

conviction). For these reasons, Johnson is entitled to neither a hearing nor the appointment

of counsel with respect to his motion for a new trial.

       The Court supplements its February 25, 2019 Order, however, with respect to its

denial of Johnson’s motion for a new trial. Although styled as a motion for a new trial

based on “newly discovered evidence,” much of Johnson’s motion is devoted to arguments

that do not pertain to newly discovered evidence. These arguments include disputing the

credibility and sufficiency of the evidence presented against Johnson at trial and alleging


                                                2
prosecutorial misconduct.1 This Court lacks jurisdiction over those aspects of Johnson’s

motion that are based on arguments unrelated to newly discovered evidence, and this Court

lacks jurisdiction to grant a motion for a new trial based on newly discovered evidence

absent a remand from the Eighth Circuit. See Fed. R. Crim. P. 33(b). To the extent that

Johnson’s motion is based on newly discovered evidence, however, this Court retains

limited jurisdiction either to deny Johnson’s motion on its merits or to certify to the Eighth

Circuit this Court’s intention to grant the motion. See United States v. Coplen, 533 F.3d

929, 930 n.2 (8th Cir. 2008). For the reasons addressed below, the Court supplements its

February 25, 2019 Order and denies Johnson’s motion for a new trial on the merits to the

extent that the motion purports to be based on newly discovered evidence.

       To receive a new trial based on newly discovered evidence, Johnson must show

that (1) the evidence was unknown or unavailable at the time of trial, (2) Johnson was duly

diligent in attempting to uncover the evidence, (3) the newly discovered evidence is

material, and (4) the newly discovered evidence likely will result in an acquittal after a new

trial. United States v. Meeks, 742 F.3d 838, 840 (8th Cir. 2014). Newly discovered

evidence is not material if it would serve only to impeach testimony presented at trial. Id.

at 841. And a defendant “is not entitled to a new trial unless the evidence weighs heavily

enough against the verdict that a miscarriage of justice may have occurred.” Id. at 840

(internal quotation marks omitted).


1
       For example, Johnson relies on transcript excerpts from his trial and sentencing
hearing and other documents filed in this case both before and after his trial. These
documents clearly are not newly discovered evidence, nor do they suggest the existence of
any newly discovered evidence.

                                              3
       Johnson primarily relies on facts and evidence that existed before his trial but that

were not presented to the jury to his satisfaction. Johnson’s dissatisfaction, however, does

not establish that this evidence was unknown, unavailable, or material. Johnson relies in

part on the post-trial affidavits of four shareholders of Indoor RV Parks, LLC, including

himself. There is no basis in the record to conclude that any of these individuals were

unknown or unavailable to Johnson at the time of his trial, or that these individuals would

testify as to any material fact that was unknown or unavailable at the time of trial.2 Johnson

also relies on other documents that existed before his trial commenced, including the

governance documents of Indoor RV Parks and court filings from other cases. But none

of this evidence reflects a material fact that was unknown or unavailable at the time of

Johnson’s trial.

       Several documents attached to Johnson’s motion clearly did not exist at the time of

his trial. These documents include a police report, court documents from other cases, a tax

statement, a letter from a law firm that formerly represented Indoor RV Parks, and a

newspaper article, all dated after Johnson’s conviction. But nothing in these documents

reflects a material fact that was unknown or unavailable before Johnson’s trial, let alone a

fact that likely would result in an acquittal if Johnson received a new trial.



2
       One of these affidavits is signed by a witness who testified at Johnson’s trial.
Although this affidavit expresses disagreement with Johnson’s conviction, nothing in the
affidavit suggests that this witness would recant any material testimony he gave at trial or
that any such recantation would probably produce an acquittal if Johnson were granted a
new trial. See Dogskin, 265 F.3d at 685 (stating that “recanted testimony that bears on a
victim’s credibility or directly on the defendant’s guilt will warrant a new trial if it would
probably produce an acquittal on retrial”).

                                              4
       For these reasons, to the extent that Johnson’s motion for a new trial is based on

purportedly newly discovered evidence, the motion is denied on the merits. In all other

respects, Johnson’s motion for a new trial is denied for lack of subject-matter jurisdiction

as addressed in the Court’s February 25, 2019 Order.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     The Court’s February 25, 2019 Order, (Dkt. 244), is SUPPLEMENTED,

and Defendant Ronald David Johnson’s motion for a new trial, (Dkt. 219), is DENIED,

for the reasons addressed herein.

       2.     Defendant Ronald David Johnson’s motion to appoint counsel, (Dkt. 242), is

DENIED.

       3.     Defendant Ronald David Johnson’s motion for a hearing, (Dkt. 245), is

DENIED.



Dated: March 5, 2019                                    s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                             5
